TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 6, 2020



                                      NO. 03-19-00813-CV


                                 Yevgenia Shockome, Appellant

                                                 v.

      Robert Brendel, Barbara Trevino-Kuvet, Stratos Apostolou, Mary F. Iverson,
      Randolph V. Gonzalez, Cary Street Partners, Riverstone Wealth Management,
       Kyle Coward, Beth Layman, First Clearing, Tara Randle, River Del Llano,
       Amber Vasquez Bode, Erin Lemaster, Noelle Davis, Timothy Shockome, and
                             Does 1 through 20, Appellee




         APPEAL FROM 459TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
      DISMISSED ON APPELLEES’ MOTION -- OPINION BY JUSTICE KELLY




This is an appeal from the interlocutory order signed by the trial court on October 24, 2019.

Appellees have filed a motion to dismiss the appeal, and having reviewed the record, the Court

agrees that the appeal should be dismissed. Therefore, the Court grants the motion and dismisses

the appeal. Because appellant is indigent and unable to pay costs, no adjudication of costs is made.